COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 AMARILLO, CHANNING, DALHART,                                  No. 08-14-00193-CV
 AND LUBBOCK,                                    §
                                                                   Appeal from
                        Appellants,              §
                                                                53rd District Court
 v.                                              §
                                                             of Travis County, Texas
 RAILROAD COMMISSION OF TEXAS,                   §
                                                            (TC # D-1-GN-12-003997)
                        Appellee.                §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellants to pay all costs of this appeal. We further order

that this decision be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF MAY, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.